MEMORANDUM **
Anthony La Wayne Robinson, a California state prisoner, appeals pro se the district court’s dismissal without prejudice of his 42 U.S.C. § 1983 action alleging that prison officials used excessive force. We *767have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to comply with the district court’s order to file an amended complaint. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
The district court did not abuse its discretion by dismissing Robinson’s action because Robinson, after being warned about the consequences for his failure to amend, did not comply with the court’s order to amend his complaint to indicate, among other things, whether he was convicted of any crimes based on the incidents described in his complaint, whether he appealed, and whether he sought any post-conviction relief, so that the district court could determine whether his 42 U.S.C. § 1983 claims were barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). See Fed.R.Civ.P. 41(b); Ferdik, 963 F.2d at 1260-61.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.